UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2142




In Re:   PETE SMITH, a/k/a Jose, a/k/a Pete Noble Muhammad,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:93-cr-00117-WO-1)


Submitted:   December 17, 2009          Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pete Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pete Smith petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his petition for

a modification of his supervised release.        Smith seeks an order

from this court directing the district court to act.              We find

there   has    been   no   undue   delay   in   the    district      court.

Accordingly,    although   we   grant   leave   to    proceed   in   forma

pauperis, we deny the mandamus petition.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         PETITION DENIED




                                   2